Citation Nr: 1416777	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  05-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested by vertigo with dizziness and headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from December 1960 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. This claim originally came before the Board in January 2009, and the Board denied the claim.  The decision was appealed, and the United States Court of Appeals for Veterans Claims (Court) issued a June 2009 Order in which it vacated the January 2009 Board decision and remanded the case to the Board for further development.  The Board then remanded the claim at issue to the RO in October 2010.  The Board once again remanded the Veteran's claim in November 2011, as the requested development had not been completed.  In order to ensure that the record was complete, three opinions from specialists in the employ of the Veterans Health Administration (VHA) were requested by the Board in November 2012, May 2013, and October 2013.  VHA opinions have now been associated with the record, dated December 2012, June 2013, and December 2013.  After a review of the most recent opinion, the Board has determined that the evidence of record is now sufficient to decide the claim on appeal. 


FINDING OF FACT

A disorder manifested by vertigo with dizziness and headaches did not have its onset in or is otherwise attributable to service or a service-connected disability.


CONCLUSION OF LAW

A disorder manifested by vertigo with dizziness and headaches was not incurred in or aggravated by active service, and any such disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letters dated in April and July 2003, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2004.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, VHA opinions were obtained in June and December 2013 which discussed all applicable medical principles and are adequate upon which to decide the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran, who served on active duty from December 1960 to September 1965, asserts that his symptoms of chronic vertigo, with dizziness and headaches, are either directly related to his period of active service, to include a 1964 motor vehicle accident (MVA), or are secondary to his service-connected hearing loss and/or tinnitus.  The United States Court of Appeals for Veterans Claims held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran's service treatment records note he was involved in a June 1964 motor vehicle accident (MVA) and sustained nasal and head trauma.  At the time of separation in August 1965, the Veteran presented a history of pre-service dizziness due to low blood pressure and in-service ear trouble.  

Post service, a February 2003 statement from S. Cowgill, M.A., CCC-A, noted that the Veteran complained of chronic bilateral tinnitus and occasional vertigo with quick movements.  The Veteran was diagnosed with bilateral sensorineural hearing loss at that time.  A  March 2003 Department of Veterans Affairs (VA) treatment record states that the Veteran complained of hearing loss and "ringing and dizziness with pressure."  

Following an August 2003 VA examination, the examiner stated that the Veteran presented an in-service history of acoustic trauma and head trauma associated with a 1964 MVA.  Ultimately, the Veteran was diagnosed with bilateral sensorineural hearing loss and vertigo.  The examiner commented that the "history [was] consistent with benign paroxysmal positional vertigo, though Dix-Hallpike test [is] negative" and "this is unlikely related to service activity."  The examiner advanced impressions of "atypical vascular headaches, unrelated to tinnitus," "possible benign positional vertigo," and sensorineural hearing loss.  

An undated written statement from M. Hababag, M.D. notes the Veteran "has vertigo, tinnitus, dizziness, and headaches, mostly related to Meniere's syndrome."  A November 2007 VA neurological treatment record indicated that the Veteran was diagnosed with Meniere's disease.  A December 2007 written statement from Dr. Hababag conveys that, "it is my opinion that the present vertigo with dizziness is at least as likely as not related to service-connected tinnitus."  

A June 2008 VA examination report indicates that the Veteran was diagnosed with dizziness and "interconnected" hearing loss disability and tinnitus.  The examiner commented that: "the patient's dizziness may be ongoing balance instability and vestibular hypersensitivity related to a past acute insult to the balance centers, and as such may be related to the military service."  The examiner went on to note that "it does not seem that the symptoms of hearing loss, tinnitus, and the pattern of hearing loss are consistent with Meniere's disease."  

An additional VA neurological examination was provided in June 2008.  At that time, the Veteran presented with a history of pre-service and in-service MVAs with associated head trauma.  The Veteran was diagnosed with "chronic headaches with mixed vascular and tension-type features" and "possible posttraumatic vestibulopathy."  A May 2009 VA treatment record stated that the Veteran "has questionable history of Meniere's disease, but lack of extensive vertigo, high frequency hearing loss, and high frequency tinnitus do not seem consistent with this diagnosis."  A February 2010 VA evaluation notes that: "the Veteran's vertigo is likely due to benign paroxysmal positional vertigo" and "it is unlikely that the patient's service was related to his development of benign positional vertigo."  

Taking these conflicting opinions into account, the Board requested an opinion from a specialist associated with the VHA.  In a December 2012 opinion, a VHA specialist found that the Veteran did not suffer from Meniere's syndrome.  However, in support of that statement, the specialist did not provide a substantive rationale to explain how that conclusion was reached.  It was further noted that there was no evidence to suggest that the Veteran's symptoms were the result of a traumatic brain injury (TBI) sustained during service, as headaches did not manifest until several years after the in-service head injury.  As to whether the Veteran's chronic vertigo with dizziness and headaches originated during active service, is related to his in-service head trauma, and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities, the specialist opined in the negative, however, no rationale was provided in support of this opinion.  

The Board requested an additional opinion from a VHA specialist in May 2013, and the requested opinion was provided in June 2013.  The specialist provided a comprehensive recitation of the record, ultimately finding that the Veteran's first head trauma (with loss of consciousness) occurred in 1958, prior to any military service, followed by an uneventful recovery with no sequelae.  While the second trauma occurred during service in 1964, the specialist found that the gap of 35 years with no documented reports of vertigo or headaches did not support the pattern typically seen with post-traumatic headaches.  However, as to whether the Veteran carried a diagnosis of Meniere's syndrome, first incurred during service, the specialist indicated that an otolaryngologist could provide a probative opinion.  As such, no opinion as to this question was provided.

The Board therefore requested an additional opinion from a VHA otolaryngologist in October 2013.  In a December 2013 opinion, a VHA specialist opined that it was less likely than not that the Veteran carried a diagnosis of Meniere's disease.  In support of that opinion, the otolaryngologist noted that a diagnosis of Meniere's disease had been made by a family practitioner while treating the Veteran for a presumed viral infection of the inner ear, indicating that the provider may have been suspicious of other etiologies.  A second note mentioning Meniere's disease was written in August 2011 by an audiologist who used that affliction as a hypothetical example of an illness which can present with both tinnitus and vertigo.  However, the specialist pointed out that the audiologist did not imply that the Veteran had Meniere's disease.

Further, it was pointed out that notes from specialists in otolaryngology and neurology have not supported a diagnosis of Meniere's disease, to include the June 2008 VA examination report, a treatment record from May 2009, and the February 2010 VA evaluation (where there were no associated symptoms to include hearing loss, tinnitus, or aural fullness).  The specialist noted that the first VHA opinion, from December 2012, also doubted a diagnosis for Meniere's disease.  

As to the Veteran's symptomatology, the specialist then indicated that fluctuating aural fullness, fluctuating tinnitus, and progressive and fluctuating low frequency hearing loss must be present in order to have a "probable" diagnosis of vertigo.  It was noted, however, that the Veteran's symptoms did not fit with the classic description of Meniere's disease.  For example, an audiogram revealed that his hearing loss was high-frequency, not low, his tinnitus was described as constant and high-pitched, rather than rushing and fluctuating, and the duration of his vertigo lasted seconds, rather than hours (triggered by movement).  There were no records of aural symptoms accompanying vertigo during the acute phase.  While it was noted that Meniere's disease is a clinical diagnosis, it is also a diagnosis of exclusion after ruling out other causes.  Due to the presence of implants, it was noted that the Veteran was unable to have an MRI of the brain in order to make a solid determination. 

Instead, the specialist postulated that the Veteran's symptoms could be related to a vestibular migraine, manifested by dizziness and provoked by visual stimuli.  A medical report dated May 13, 2009, noted episodes of dizziness and nausea that were provoked by fast-moving television programs.  It was noted that vestibular vertigo was confirmed in August 2011, and the VA examination report at that time indicated that there was no documented literature to support a link between hearing loss and dizziness or vertigo.  

The specialist also determined that the Veteran's claimed disorder was not caused or aggravated by a service-connected disability, to include hearing loss and tinnitus, or related to in-service head trauma.  Instead, the most likely diagnosis was benign paroxysmal positional vertigo (BPPV).  While BPPV can be associated with head trauma, the specialist stated that it would be very unlikely that the onset of dizziness symptoms would be delayed by 30 years after the trauma.  It was further noted that it was very unlikely that tinnitus and/or hearing loss were independently-related to dizziness or headaches.

Regarding the conflicting medical opinions of record, to include those which simply provided a diagnosis of Meniere's disease, the private opinions of record are either speculative in nature, or contain no rationale to support their suppositions.  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little probative value when a physician makes equivocal findings that a relationship between service and the claimed disorder "may" be presented).   

The December 2007 opinion states, "I have reviewed the service medical records [of the Veteran] and it is my medical opinion that the present vertigo with dizziness is at least as likely as not to be related [sic] to service-connected tinnitus.  However, there is no rationale whatsoever to support that statement.  An undated statement from the same provider indicates that the Veteran's symptoms are most likely related to Meniere's disease, yet once again no rationale was offered in support.

In contrast, the VHA specialists of record discussed the Veteran's service treatment records extensively, and discussed the Veteran's post-service medical history in detail.  The June 2013 specialists indicated that the Veteran's headaches were not related to an in-service MVA, as the gap of 35 years between the incident and such reports did not support the pattern typically seen with posttraumatic headaches.  The most recent VHA specialist concluded that the evidence of record demonstrated that the most likely cause of the Veteran's dizziness was BPPV, which had been confirmed on prior objective testing, and which most succinctly matched the Veteran's symptomatology.  It was noted, however, that the Veteran's in-service head trauma was an unlikely cause for such a diagnosis, as the length between trauma and symptoms spanned three decades.  It was also determined that the record lacked evidence of any permanent aggravation of the Veteran's disorder due to hearing loss or tinnitus, or a direct cause, as those service-connected disabilities were independent of the Veteran's presumed BPPV symptoms.  In reaching these conclusions, the examiner cited numerous, specific examples of prior treatment, analyzing each for indications of Meniere's disease, or for links to either service or a service-connected disability.  In the final analysis however, there was simply no probative medical evidence of record sufficient to link the Veteran's complaints of dizziness, vertigo, or headaches to service, or to a service-connected disability.

As to the Veteran's assertions that he currently suffers from these symptoms, and that they are etiologically-related to his service-connected hearing loss or tinnitus, or the result of in-service head trauma, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran, while competent to state that he had symptoms such as dizziness and headaches since service, is not competent to render an opinion with respect to their diagnosis or etiology.  Instead, the evidence of record has shown that a complex relationship exists between his symptoms of dizziness and a diagnosis of either Meniere's disease of BPPV, and that an opinion in this regard requires medical knowledge which the Veteran has not been shown to possess.  

In sum, the record does not contain probative medical evidence sufficient to establish a nexus between his dizziness/headaches/vertigo and service, as there is no such diagnosis in his service treatment records, and because over 30 years have passed between the event and the documented symptomatology, despite the Veteran's contentions.  As indicated above, the evidence of record also fails to establish a probative, medical link between the Veteran's symptoms and any service-connected disability, or aggravation thereof.  With regard to a diagnosis of Meniere's, the December 2013 VHA specialist noted that high-frequency hearing loss and constant, high-pitched tinnitus were not likely to be the result of such a diagnosis, and were not the cause of the Veteran's symptoms.  Accordingly, while the Board is sympathetic to the Veteran's situation, the Board finds that the preponderance of the evidence is against the claim and that service connection for a disorder manifested by vertigo with dizziness and headaches is not warranted.









ORDER

Entitlement to service connection for a disorder manifested by vertigo with dizziness and headaches, to include as secondary to a service-connected disability, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


